Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 1 of 20 PageID #: 1536




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


 BOCCONE, LLC,

                Plaintiff,
                                             Civil Action No. 4:19-cv-00243-ALM
          vs.
                                               JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS CO., LTD.,                PATENT CASE
 SAMSUNG ELECTRONICS AMERICA,
 INC.,

                Defendants.


 BOCCONE, LLC,

                Plaintiff,
                                             Civil Action No. 4:19-cv-00244-ALM
    vs.

 LG ELECTRONICS, INC. and
 LG ELECTRONICS U.S.A., INC.,

                Defendants.



     DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S INFRINGEMENT
    CONTENTIONS OR IN THE ALTERNATIVE COMPEL INFRINGEMENT
        CONTENTION DISCLOSURES THAT COMPLY WITH P.R. 3-1
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 2 of 20 PageID #: 1537


                                               TABLE OF CONTENTS


                                                                                                                                    Page

I.     INTRODUCTION ............................................................................................................. 1

II.    FACTUAL BACKGROUND ............................................................................................ 1

III.   LEGAL STANDARD ........................................................................................................ 8

IV.    ARGUMENT ..................................................................................................................... 8

       A.        Boccone’s Infringement Contention Disclosures Fail To Provide Notice
                 Because They Merely Mimic The Asserted Claim Language ............................... 8
       B.        Boccone Does Not Identify The Accused Products ............................................. 10
       C.        Boccone Has Not Properly Alleged Infringement Under the Doctrine of
                 Equivalents ........................................................................................................... 12
V.     CONCLUSION ................................................................................................................ 13




                                                                  i
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 3 of 20 PageID #: 1538

                                             TABLE OF AUTHORITIES


                                                                                                                         Page(s)

Cases

Alacritech Inc. v. CenturyLink, Inc.,
  No. 2:16-CV-00693JRGRSP, 2017 WL 3007464 (E.D. Tex. July 14, 2017) .......................... 11

Computer Acceleration Corp. v. Microsoft Corp.,
  503 F. Supp. 2d 819 (E.D. Tex. 2007) ........................................................................................ 8

Connectel, LLC v. Cisco Sys., Inc.,
  391 F. Supp. 2d 526 (E.D. Tex. 2005) .............................................................................. 8, 9, 10

DataTreasury Corp. v. Wells Fargo & Co.,
  No. 2:05-CV-291, 2009 WL 10677805 (E.D. Tex. May 13, 2009) ......................................... 11

Eolas Technologies Inc. v. Amazon.com, Inc,
  No. 6:15-cv-01038, 2016 WL 7666160 (E.D. Tex. Dec. 5, 2016) ........................................... 13

EON Corp. v. Sensus USA, Inc.,
  No. 6:09-cv-116, 2010 WL 346218 (E.D. Tex. Jan. 21, 2010) .................................................. 9

Garmin Ltd. v. Tomtom, Inc.,
  No. 2:06-CV-338-LED, 2007 WL 2903843 (E.D. Tex. Oct. 3, 2007) ..................................... 13

Glob. Sessions LP v. Travelocity.com LP,
  No. 6:10-CV-671 LED-JDL, 2012 WL 1903903 (E.D. Tex. May 25, 2012) ............................ 8

Godo Kaisha IP Bridge 1 v. Broadcom, Ltd.,
  No. 2:16-CV-134-JRG-RSP, Dkt. No. 288 (E.D. Tex. Apr. 27, 2016) .................................... 14

KI Ventures, LLC v. Fry's Electronics, Inc.,
  579 F. App'x 985 (Fed. Cir. 2014) ............................................................................................ 14

Nat’l Oilwell Varco, L.P. v. Auto-Dril, Inc.,
  No. 5:09-CV-85, 2010 WL 11553254 (E.D. Tex. Dec. 2, 2010) ............................................... 9

Nike, Inc. v. Adidas Am., Inc.,
  479 F. Supp. 2d 664 (E.D. Tex. 2007) ...................................................................................... 13

O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.,
  467 F.3d 1355 (Fed. Cir. 2006) ................................................................................................ 13

Renesas Technology Corp. v. Nanya Technology Corp.,
  No. C03-05709JFHRL, 2004 WL 2600466 (N.D. Cal. Nov. 10, 2004) ............................. 10, 11

Tivo Inc. v. Samsung Elecs. Co.,
  No. 2:15-CV-1503-JRG, 2016 WL 5172008 (E.D. Tex. July 22, 2016) .................................. 12


                                                                 ii
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 4 of 20 PageID #: 1539

                                                  TABLE OF AUTHORITIES
                                                        (continued)
                                                                                                                                       Page(s)
Uniloc USA, Inc. et al. v. ADP, LLC,
  No. 2-16-cv-00741, D.I. 364 (E.D. Tex. Feb. 5, 2020) ............................................................ 11

Rules

P.R. 3-1(c) ....................................................................................................................................... 8




                                                                        iii
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 5 of 20 PageID #: 1540




I.     INTRODUCTION

       Defendants Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc.

(collectively, “Samsung”) and LG Electronics, Inc. and LG Electronics U.S.A. (collectively,

“LG”) (collectively, “Defendants”), move to strike Plaintiff Boccone, LLC’s (“Boccone”)

infringement contentions because they fail to comply with Local Patent Rule 3-1 for three

independent reasons. First, Boccone’s contentions fail to provide the Defendants with adequate

notice of Boccone’s infringement theories, as they simply parrot the asserted patents’ claim

language while excerpting the same handful of screenshots without any context or explanation of

how those screenshots support alleged infringement. Second, Boccone fails to meet its burden of

identifying the accused products and instead relies on a catch-all statement that merely describes

the categories of products, without identifying specific models of products that could allegedly

infringe. Third, Boccone fails to allege infringement under the doctrine of equivalents and instead

simply repeats the same one-sentence boilerplate reservation for every claim limitation, in

violation of this District’s precedents.

       Defendants have attempted to resolve these deficiencies in Boccone’s contentions through

meet and confer correspondence and without court intervention. Although Boccone initially

promised to supplement its contentions, it ultimately reneged on its promise. Defendants therefore

request that the Court strike Boccone’s deficient infringement contentions or compel Boccone to

amend the contentions to comply with P.R. 3-1.

II.    FACTUAL BACKGROUND

       Boccone served its P.R. 3-1 infringement contentions on January 13, 2020, asserting

infringement of 86 claims across three patents: U.S. Patent Nos. 10,019,136 (“the ʼ136 Patent”);

10,027,726 (“the ʼ726 Patent”); and 10,027,727 (“the ʼ727 Patent”) (collectively, the “Patents-in-




                                                 1
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 6 of 20 PageID #: 1541




Suit”). 1 The contentions against LG and Samsung are nearly identical and both are premised on

features of the Google Photos application when installed and running on Defendants’ smartphone

and tablet products. Exs. 2-7 at 2. 2

        Boccone’s contentions, however, are replete with deficiencies. The cover pleading and

claim charts use catch-all language to describe categories of accused products while identifying

only a handful of exemplary product lines or “series” that themselves encompass dozens of

different models spanning many years and product generations. For Samsung, Boccone accuses

“[s]martphones and tablets (e.g., Samsung Galaxy S10, Galaxy Note, Galaxy Tab, etc.) 3 having

Google Photos installed thereon,” and for LG, Boccone accuses “[s]martphones and tablets (e.g.,

LG V40 series, V35 series, G7 series, LG Gpad, G Pad X, G Pad II, etc.) having Google Photos

installed thereon.” E.g. Ex. 1 at 2-3; Ex. 2 at 4; Ex. 5 at 3.

        In its infringement claim charts, Boccone uses the same one-sentence boilerplate assertion

regarding the doctrine of equivalents for every dependent claim or element: “The Accused

[Samsung/LG] Devices therefore infringe these elements of [the claim at issue] literally or, in the

alternative, under the doctrine of equivalents.” E.g. Ex. 2 at 20, 22, 25, 27, etc.; Ex. 5 at 19, 21,

23, 25, etc.


1
  Boccone’s infringement contentions against both Samsung and LG share one cover pleading,
which is attached as Exhibit (“Ex.”) 1 to the Declaration of Mark Liang submitted herewith.
Boccone’s contentions as to the ʼ136, ʼ726, and ʼ727 Patents against Samsung are attached as Exs.
2, 3, and 4, respectively. The contentions as to the ʼ136, ʼ726, and ʼ727 Patents against LG are
attached as Exs. 5, 6, and 7, respectively.
2
 Page citations to Exs. 2-7 are to the page number in the PDF documents. Boccone did not
provide page numbers in the claim charts.
3
  The “Galaxy Note” and “Galaxy Tab” are not specific models, but are vast product categories
that encompass dozens of different Samsung product models sold over several years. See, e.g.,
https://www.samsung.com/us/mobile/tablets/all-tablets/; https://www.samsung.com
/us/mobile/phones/galaxy-note/; https://en.wikipedia.org/wiki/Samsung_Galaxy_Tab_series;
https://en.wikipedia.org/wiki/Samsung_Galaxy_Tab_series.


                                                   2
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 7 of 20 PageID #: 1542




       Additionally, for nearly every claim element, Boccone’s claim charts repeat the claim

language, while excerpting one or more of the same handful of screenshots used throughout all the

claim charts, with little to no accompanying explanation.          The table below provides three

illustrative examples.

 Exhibit            Claim Element                  Boccone’s Infringement Contentions
 Citation           Language

 ’136 Patent,       after receiving the user       On information and belief, [Samsung/LG] devices
 Claim 1,           input indicating the at        are configured to, after receiving the user input
 Element 7:         least one of the suggested     (e.g., a user‐instigated touch event, etc.), indicate
                    identifiers or the another     the at least one of the suggested identifiers (e.g.,
 Ex. 2 at 11-12;    identifier for determining     contact names/labels, etc.) or the another
                    the at least one identifier,   identifier (e.g., a user‐implemented text entry in
 Ex. 5 at 10-11     cause storage of a             the “New name” field, etc.) for determining the at
                    correspondence between         least one identifier (e.g. a contact identifier, etc.),
                    the at least one identifier    and cause storage of a correspondence between
                    and the first face;            the at least one identifier and the first face (e.g.,
                                                   the portrait or personal photo, etc.). For example,
                                                   Samsung devices show the photo associated with
                                                   the name of a New Contact (e.g., “New Name,”
                                                   etc.) following the contact name‐associated
                                                   process described above:




                                                   3
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 8 of 20 PageID #: 1543




 ’726 Patent,      The device as set forth in    [Samsung/LG] devices infringe Claim 1 and are
 Claim 19:         claim 1, wherein the          configured wherein the instructions are
                   instructions are              configured to cause the device to access at least
 Ex. 3 at 54-55;   configured to cause the       one server for: receiving at least one web page
                   device to access at least     (e.g., a display of indicia from
 Ex. 6 at 53-54    one server for: receiving     photos.google.com, etc.) to cause the device to
                   at least one web page to      display the plurality of indicia (e.g., one or more
                   cause the device to           pictures of a person and/or pet, etc.), the first set
                   display the plurality of      of images, the second set of images, and the at
                   indicia, the first set of     least one option for sharing images (e.g., sharing
                   images, the second set of     the selected images or photo album, etc.), wherein
                   images, and the at least      the at least one web page further permits the
                   one option for sharing        receipt, by the device, the user input (e.g., a user‐
                   images, wherein the at        instigated touch event, etc.) in connection with
                   least one web page further    the at least one indicia and the user input in
                   permits the receipt, by the   connection with at least one of the second set of
                   device, the user input in     images; where the sharing of the one or more of
                   connection with the at        the second set of images is caused by sending a
                   least one indicia and the     signal from the device to the at least one server.
                   user input in connection      The Accused [Samsung/LG] Devices therefore
                   with at least one of the      infringe these elements of Claim 19 of U.S. Patent
                   second set of images;
                   where the sharing of the


                                                 4
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 9 of 20 PageID #: 1544




                   one or more of the second     10,027,726 literally or, in the alternative, under
                   set of images is caused by    the doctrine of equivalents.
                   sending a signal from the
                   device to the at least one
                   server.




 ’727 Patent,      The device as set forth in    [Samsung/LG] devices infringe Claim 1 and are
 Claim 24:         claim 1, wherein the          configured wherein the device is configured such
                   device is configured such     that the user of the device is capable of
 Ex. 4 at 61-63;   that the user of the device   identifying his or her face and the at least option
                   is capable of identifying     (e.g., the “Allow contacts to recognize…”, etc.) is
 Ex. 7 at 61-63    his or her face and the at    capable of being enabled, both for permitting the
                   least option is capable of    face recognition information to be shared with the
                   being enabled, both for       third party user, so that the third party user is
                   permitting the face           capable of sharing, with the user of the device and
                   recognition information to    conditionally based on third party user control,
                   be shared with the third      different images that include the face of the user
                   party user, so that the       of the device and that are previously accessible
                   third party user is capable   only via the at least one other device of the third
                   of sharing, with the user     party user, by displaying the different images to
                   of the device and             the third party user, for the purpose of the sharing
                   conditionally based on        thereof, without a prior perceptible indication
                   third party user control,     being received by the third party user from the
                   different images that         user of the device in connection with the sharing
                   include the face of the       of the face recognition information. The Accused
                   user of the device and that   [Samsung/LG] Devices therefore infringe these
                   are previously accessible     elements of Claim 24 of U.S. Patent 10,027,727


                                                 5
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 10 of 20 PageID #: 1545




                    only via the at least one      literally or, in the alternative, under the doctrine
                    other device of the third      of equivalents.
                    party user, by displaying
                    the different images to the
                    third party user, for the
                    purpose of the sharing
                    thereof, without a prior
                    perceptible indication
                    being received by the
                    third party user from the
                    user of the device in
                    connection with the
                    sharing of the face
                    recognition information.


                                                   Note: As set forth below, the suggested photos
                                                   (that are not deselected) are received by the user
                                                   device after the third party user selects “Send” in
                                                   connection with the “Create Shared Album?”
                                                   feature.




       Not only does Boccone fail to provide any explanation of how the screenshots allegedly

support infringement, but Boccone recycles the same handful of screenshots throughout the

entirety of its hundreds of pages of claim charts. For example, in its claim chart for the ’136 Patent

for dependent Claims 4, 5, 15, 21, and 22, Boccone simply reuses the screenshot(s) used for base

Claims 1 and 14, even though the base claims recite different requirements and there is no apparent


                                                  6
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 11 of 20 PageID #: 1546




correspondence between the reused screenshot(s) and the claim language of the dependent claims.

Compare Ex 2 at 4-19, 46-50 with Ex. 2 at 25-28, 51-54, 78-86; compare Ex. 5 at 3-18, 44-48 with

Ex. 5 at 23-26, 49-52, 76-84. Boccone’s explanation (or lack thereof) consists of only a few words

inserted within the claim language and fails to provide any notice for how its reused screenshots

map to the claim language. To illustrate further, for Claim 5, which recites in part, “cause

comparison of the at least the portion of the email address, the phone number, or the name of the

at least one other person, with contents of a contacts database,” Boccone merely excerpts a

screenshot of a user’s contacts. Ex. 2 at 27-28; Ex. 5 at 25-26. And this same screenshot is

repeated from prior claim elements reciting different subject matter. E.g. Ex. 2 at 23; Ex. 5 at 18.

       Similarly, for the ’727 Patent, its Claims 8 and 9 are directed at hardware components of a

smartphone or tablet, such as a “plurality of images accessible via the device are accessible by

being stored in the at least one non-transitory memory of the device” (Ex. 4 at 35; Ex. 7 at 35) and

a “plurality of images accessible via the device are accessible by being received over a network

interface of the device” (Ex. 4 at 36; Ex. 7 at 36). Boccone’s claim charts provide no explanation

for how these hardware components are met. Rather, it again recycles the same screenshots from

the Google Photos software application, which bear no relation to the recited hardware components

of a “memory” or “network interface.” See Ex. 4 at 35-36; Ex. 7 at 35-36.

       In an effort to resolve these issues, Defendants sent Boccone a letter on January 28, 2020,

identifying deficiencies in Boccone’s infringement contentions, and requested a response by

February 4, 2020, and submission of revised contentions by February 11, 2020. Ex. 8. On

February 4, 2020, Boccone emailed Defendants promising that it would “be supplementing the

contentions.” Ex. 9. On February 19, 2020, however, Boccone served amended contentions that

resolved none of the deficiencies identified in Defendants’ January 28 letter, and instead fixed a




                                                 7
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 12 of 20 PageID #: 1547




few unrelated errors. Ex. 10. With the amendments, Boccone attached a letter stating that Boccone

was refusing to address any of Defendants’ concerns. Id.

III.   LEGAL STANDARD

       The Court’s Local Patent Rules are designed to “further the goal of full, timely discovery

and to provide all parties with adequate notice and information with which to litigate their cases,

not to create supposed loopholes through which parties may practice litigation by ambush.”

Computer Acceleration Corp. v. Microsoft Corp., 503 F. Supp. 2d 819, 822 (E.D. Tex. 2007)

(citations omitted). Compliance with P.R. 3-1 requires disclosure of “particular theories of

infringement with sufficient specificity to provide defendants with notice of infringement beyond

that which is provided by the mere language of the patent [claims] themselves.” Connectel, LLC

v. Cisco Sys., Inc., 391 F. Supp. 2d 526, 527-28 (E.D. Tex. 2005). It requires “[a] chart identifying

specifically where each element of each asserted claim is found within each Accused

Instrumentality.” P.R. 3-1(c). “A party may not rely on vague, conclusory language” in its

contentions or “simply mimic the language of the claims.” Glob. Sessions LP v. Travelocity.com

LP, No. 6:10-CV-671 LED-JDL, 2012 WL 1903903, at *2 (E.D. Tex. May 25, 2012).

IV.    ARGUMENT

       Boccone’s cryptic infringement contentions fail to comport with P.R. 3-1 and with this

District’s applications of the rule in three independent ways.

       A.      Boccone’s Infringement Contention Disclosures Fail To Provide Notice
               Because They Merely Mimic The Asserted Claim Language

       Infringement contentions that provide “vague, conclusory language or simply mimic[] the

language of the claims when identifying infringement fail to comply with Patent Rule 3-1.” Nat’l

Oilwell Varco, L.P. v. Auto-Dril, Inc., No. 5:09-CV-85, 2010 WL 11553254, at *2 (E.D. Tex. Dec.

2, 2010). “[S]imply providing block quotes ‘does not necessarily advise a defendant of where a



                                                 8
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 13 of 20 PageID #: 1548




plaintiff believes asserted elements are found in an instrumentality.’” Id. (quoting EON Corp. v.

Sensus USA, Inc., No. 6:09-cv-116, 2010 WL 346218, at *3 (E.D. Tex. Jan. 21, 2010)). Rather, a

plaintiff “must put forward its position as to where it believes particular limitations are met by the

accused instrumentalities.” EON Corp., 2010 WL 346218, at *3.

       This District’s decision in Connectel is instructive. 391 F. Supp. 2d 526. There, the

plaintiff’s claim charts “simply mimic[ked] the claim language of the patents-at-issue, rather than

explain[] how the accused products infringe the patents-at-issue.” Id. The court found such

disclosures to be insufficient because under P.R. 3-1, “[p]laintiffs are expected to rigorously

analyze all publicly available information before bringing suit and must explain with great detail

their theories of infringement.” Id. at 528. It ordered the plaintiff to amend its infringement

contentions to comply with P.R. 3-1. Id. at 529.

       Like the plaintiff in Connectel, Boccone’s contentions simply quote language from asserted

claims with little or no analysis while excerpting screenshots without any context or an

explanation. And it recycles the same handful of screenshots across claims and claim elements

that recite significantly different requirements. As such, the disclosures fail to provide Defendants

with notice of Boccone’s infringement theories under P.R. 3-1.

       In its February 19 letter, Boccone attempted to justify these deficiencies by citing Renesas

Technology Corp. v. Nanya Technology Corp., No. C03-05709JFHRL, 2004 WL 2600466 (N.D.

Cal. Nov. 10, 2004). Not only is that case 15 years old and from another District, but its facts do

not reflect the situation here. In Renesas, plaintiff Renesas reverse-engineered the allegedly-

infringing circuitry in defendant Nanya’s products and studied Nanya’s product numbering guides.

Id. at *1. In its contentions, Renesas prepared detailed composite schematics to show the circuitry

common to Nanya’s products. Id. The court held Renesas had satisfied P.R. 3-1 because “beyond




                                                  9
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 14 of 20 PageID #: 1549




restating the claim language, [Renesas] map[ped] the claims onto focused schematics for each

patent.” Id. at *6. Renesas is a far cry from the situation at hand, as Boccone did no reverse-

engineering, prepared no “focused schematics,” and provided no detailed mapping of claims to

those focused schematics. Renesas actually supports Defendants’ requested relief, as the court

reaffirmed that “it is inappropriate [for infringement contentions] to simply ‘mimic the language

of the claim,’ providing ‘no further information to defendants than the claim language itself.’” Id.

at *4.

         Boccone’s letter also cited Uniloc USA, Inc. et al. v. ADP, LLC, No. 2-16-cv-00741, D.I.

364, at *8 (E.D. Tex. Feb. 5, 2020). But that case addressed an unrelated issue of whether the

scope of a means-plus-function claim term must be disclosed in infringement contentions. Id. at

7-8. Here, the scope of a means-plus-function claim term is not the issue. Rather, the issue is

Boccone’s repetition of the claim language to assert infringement with little or no explanation.

         B.     Boccone Does Not Identify The Accused Products

         According to P.R. 3-1(b), a plaintiff must identify and separately chart each product it

accuses of infringement. See P.R. 3-1(b). This District’s precedent is unambiguous that the onus

is on the accuser—not the alleged infringer—to determine and identify which products allegedly

infringe the accuser’s patents. Alacritech Inc. v. CenturyLink, Inc., No. 2:16-CV-00693JRGRSP,

2017 WL 3007464, at *3 (E.D. Tex. July 14, 2017). Catch-all language is inadequate. Id.;

DataTreasury Corp. v. Wells Fargo & Co., No. 2:05-CV-291, 2009 WL 10677805, at *6 (E.D.

Tex. May 13, 2009) (denying leave to amend to add “catch-all” phrases that attempt to include

“any reasonably similar” products, because “such statements fail to provide any specificity and

therefore fail to comport with the Patent Rules.”); Tivo Inc. v. Samsung Elecs. Co., No. 2:15-CV-

1503-JRG, 2016 WL 5172008, at *3 (E.D. Tex. July 22, 2016) (“TiVo cannot simply rely on the




                                                10
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 15 of 20 PageID #: 1550




‘same or similar functionality’ language to sweep in additional products that have not been

identified with sufficient specificity in the Original Contentions.”).

       Here, Boccone’s identification of Defendants’ accused instrumentalities relies on precisely

the type of “catch-all” language that courts deem inadequate. As to Samsung, Boccone merely

identifies “Smartphones and tablets (e.g., Samsung Galaxy S10, Galaxy Note, Galaxy Tab, etc.)

having Google Photos installed thereon.” Ex. 1 at 2-3; Ex. 2 at 4. As to LG, Boccone similarly

identifies “Smartphones and tablets (e.g., LG V40 series, V35 series, G7 series, LG Gpad, G Pad

X, G Pad II, etc.) having Google Photos installed thereon.” E.g. Ex. 1 at 2-3; Ex. 5 at 3. Boccone

only identifies a handful of example product lines or “series,” which themselves encompass dozens

of product models and generations.          Beyond these vast product lines, its accusations use

unbounded language like “e.g.” and “etc.” to broadly encompass any smartphone or tablet with

“Google Photos installed.” Such catch-all language violates P.R. 3-1(b) and this District’s clear

instruction that the onus is on Boccone, as the plaintiff, to identify each product model it alleges

infringe its patents. Moreover, this is not a situation where the accused instrumentalities are

confidential or could be more readily identified by Defendants than Boccone. The identity of

Defendants’ smartphones and products with Google Photos is in the public domain. Thus,

Boccone cannot identify only a handful of purported “example” product lines, identify the rest

using only catch-all language, and then expect Defendants to identify and produce discovery for

an undefined number of products. Rather, Boccone must separately identify each accused product

model as required under P.R. 3-1(b) or accept that discovery will be limited to only those products

that are properly identified and accused.




                                                  11
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 16 of 20 PageID #: 1551




        C.      Boccone Has Not Properly Alleged Infringement Under the Doctrine of
                Equivalents

        Patent Rule 3-1(d) requires a plaintiff to describe, for each applicable element of each

asserted claim, its position for both literal infringement and under the doctrine of equivalents. See

Garmin Ltd. v. Tomtom, Inc., No. 2:06-CV-338-LED, 2007 WL 2903843, at *8 (E.D. Tex. Oct. 3,

2007); see also Nike, Inc. v. Adidas Am., Inc., 479 F. Supp. 2d 664, 670 (E.D. Tex. 2007).

Boilerplate language does not meet the disclosure goals of the Patent Rules, which serve to “require

parties to crystallize their theories of the case early in the litigation.” O2 Micro Int’l Ltd. v.

Monolithic Power Sys., Inc., 467 F.3d 1355, 1364 (Fed. Cir. 2006).

        For example, the plaintiff in Eolas Technologies Inc. v. Amazon.com, Inc. used identical

generic statements to assert infringement under the doctrine of equivalents, and this District held

that the “[p]laintiff’s boilerplate language [did] not reserve any special right for Plaintiff to assert

DOE contentions at a time of its choosing” and this District struck those contentions under P.R. 3-

1(d). No. 6:15-cv-01038, 2016 WL 7666160, at *3 (E.D. Tex. Dec. 5, 2016). Similarly, in KI

Ventures, LLC v. Fry's Electronics, Inc., the Federal Circuit agreed with another Texas court’s

conclusion that a plaintiff’s boilerplate statements of reliance on the doctrine of equivalents for

certain claim limitations in its infringement contentions were insufficient. 579 F. App'x 985, 991-

92 (Fed. Cir. 2014); see also Godo Kaisha IP Bridge 1 v. Broadcom, Ltd., No. 2:16-CV-134-JRG-

RSP, Dkt. No. 288, at *4 (E.D. Tex. Apr. 27, 2016) (“[T]he Court does not find that Plaintiff’s

boilerplate reservation provides adequate notice under the Local Rules in this case.”).

        Here, like the plaintiffs in the cases above, Boccone consistently asserts the same

boilerplate sentence throughout its contentions for every claim element, a total of 160 repetitions

of this same sentence across the six claim charts: “The Accused [Samsung/LG] Devices therefore

infringe these elements of [the claim at issue] literally or, in the alternative, under the doctrine of



                                                  12
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 17 of 20 PageID #: 1552




equivalents.” E.g. Ex. 2 at 20, 22, 25, 27; Ex. 5 at 19, 21, 23, 25. Although Boccone includes this

boilerplate reservation for each claim element in its claim charts rather than just once in its cover

pleading, the reservation’s lack of specificity and indiscriminate inclusion for every element makes

it no better than the boilerplate reservations that courts in this District have consistently rejected

as failing to provide adequate notice. As a result, Boccone’s reservation fails to identify whether

each element of each claim is infringed under the doctrine of equivalents as required by P.R. 3-

1(d). Boccone’s assertions under the doctrine of equivalents should be stricken.

V.     CONCLUSION

       Boccone’s infringement contentions violate P.R. 3-1 and this District’s application of that

rule in the three ways described above. Thus, this Court should strike Boccone’s infringement

contentions or order it to serve amended disclosures that comport with P.R. 3-1. Defendants

further request that the Court amend the current case schedule (Dkt No. 53 in Samsung case; Dkt.

No. 49 in LG case) to allow Defendants 30 days to serve amended invalidity contentions following

Boccone’s service of its amended infringement contentions.




                                                 13
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 18 of 20 PageID #: 1553




 Dated: March 9, 2020                Respectfully submitted,

                                     By: /s/ Mark Liang, with permission by
                                     Patrick C. Clutter
                                     Michael E. Jones (SBN 10929400)
                                     mikejones@potterminton.com
                                     Patrick C. Clutter (SBN: 24036374)
                                     patrickclutter@potterminton.com
                                     POTTER MINTON, PC
                                     110 N College Ave., Ste. 500
                                     Tyler, TX 75702
                                     Telephone: (903) 597-8311
                                     Facsimile: (903) 593-0846

                                     Darin S. Snyder (pro hac vice)
                                     dsnyder@omm.com
                                     Luann L. Simmons (pro hac vice)
                                     lsimmons@omm.com
                                     David S. Almeling (pro hac vice)
                                     dalmeling@omm.com
                                     Mark Liang (pro hac vice)
                                     mliang@omm.com
                                     O’MELVENY & MYERS LLP
                                     Two Embarcadero Center, 28th Floor
                                     San Francisco, CA 94111
                                     Telephone: (415) 984-8700
                                     Facsimile: (415) 984-8701

                                     ATTORNEYS FOR DEFENDANTS
                                     SAMSUNG ELECTRONICS CO., LTD.;
                                     SAMSUNG ELECTRONICS AMERICA, INC.,
                                     LG ELECTRONICS, INC. and
                                     LG ELECTRONICS U.S.A., INC.




                                      14
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 19 of 20 PageID #: 1554




                                     Kevin Johnson
                                     kevinjohnson@quinnemanuel.com
                                     Victoria Maroulis
                                     victoriamaroulis@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan LLP
                                     555 Twin Dolphin Drive, 5th Floor
                                     Redwood Shores, CA 94065
                                     Telephone: (650) 801-5000
                                     Facsimile: (650) 801-5100

                                     Marissa Ducca
                                     marissaducca@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan LLP
                                     1300 I Street NW
                                     Washington DC 20005
                                     Telephone: (202) 538-8109
                                     Facsimile: (202) 538-8100

                                     ATTORNEYS FOR DEFENDANTS
                                     SAMSUNG ELECTRONICS CO., LTD.;
                                     SAMSUNG ELECTRONICS AMERICA, INC.




                                      15
Case 4:19-cv-00244-ALM Document 52 Filed 03/09/20 Page 20 of 20 PageID #: 1555




                           CERTIFICATE OF CONFERENCE

        I hereby certify that counsel for Defendants have complied with the meet and confer
requirements of Local Rule CV-7(h). This motion is opposed. The parties engaged in a personal
telephonic conference, including local counsel, on March 9, 2020, with the following
participants: Derek Dahlgren for Plaintiff and Mark Liang and Patrick Clutter for Defendants.
No agreement was reached because the parties disagreed as to the merits. Discussions have
ended at an impasse.


                                                   /s/ Mark Liang
                                                  Mark Liang

                                                  /s/ Patrick C. Clutter
                                                  Patrick C. Clutter




                                             16
